On Petition for Rehearing.
[Department One. July 9, 1923.]
Per Curiam.
— Our attention having been called by petition for rehearing to the inclusion in the judgment of damage’s for the loss of the use of the car in the sum of $226, we are now satisfied that such damages should not have been allowed. While there was proof of the loss of the use of the car for a number of weeks, there was no proof of the value of such use per day, or per week, or what it would have cost to rent another car for the same uses during the same time.
The judgment is therefore modified by striking the allowance of $226, and the petition for rehearing otherwise denied.